Exhibit 12 FPIC Insurance Group, Inc. Ratio of Earnings to Fixed Charges (in thousands, except the ratio of earnings to fixed charges) For the Year Ended December 31, 2007 2006 2005 2004 2003 Interest expense on long-term debt $ 4,472 4,291 3,495 2,564 5,886 Finance charges incurred in the form of interest on funds withheld under reinsurance agreement — 5,221 6,642 7,152 4,492 Estimated interest within rental expense related to operating leases 367 366 351 340 286 Other interest expense and capitalized expenses 147 74 84 95 475 Total fixed charges 4,986 9,952 10,572 10,151 11,139 Income from continuing operations before income taxes 76,758 47,121 35,869 27,111 13,199 Plus fixed charges 4,986 9,952 10,572 10,151 11,139 Earnings $ 81,744 57,073 46,441 37,262 24,338 Ratio of earnings to fixed charges (1),(2) 16.39 5.73 4.39 3.67 2.18 (1) We have authority to issue up to 50,000,000 shares of preferred stock; however, there are currently no shares outstanding and we do not have any preferred stock dividend obligations.Therefore, the ratio of earnings to fixed charges and preferred stock dividends is equal to the ratio earnings to fixed charges and is not disclosed separately. (2) For the purposes of this computation, earnings consist of income from continuing operations before income taxes plus fixed charges.Fixed charges consist of interest expense, capitalized expenses related to indebtedness, finance charges in form of interest on funds withheld under a reinsurance agreement, and an estimate of the interest within rental expense.
